Case 3:19-cv-01607-FAB Document1 Filed 06/20/19 Page 1 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF PUERTO RICO

 

 

JOSE RAMIREZ DE ARELLANO, CIVIL NO.
Petitioner

MANDAMUS
v.

THE FEDERAL AVIATION ADMINISTRATION,

Respondent

 

 

PETITION FOR A WRIT OF MANDAMUS TO THE FEDERAL AVIATION
ADMINISTRATION, FEDERAL AIR SURGEON, DR. MICHAEL A. BERRY

S/Carlos A. Mercado-Rivera
CARLOS A. MERCADO RIVERA
USDC-PR NO. 211904

MERCADO RIVERA LAW OFFICES
P.O. BOX 8086

CAGUAS, PUERTO RICO 00726

2 787-745-0628

1787-96 1-9884

<I: camercado@mercadoriverlaw.com
Case 3:19-cv-01607-FAB Document1 Filed 06/20/19 Page 2 of 14

TABLE OF CONTENTS

TABLE OF AUTHORITIES

INDEX OF EXHIBITS
INTRODUCTION

JURISDICTIONAL STATEMENT
STATEMENT OF ISSUES
STATEMENT OF CASE

ARGUMENT

REASONS THE WRIT SHOULD ISSUE
CONCLUSION

CERTIFICATE OF SERVICE

EXHIBITS

ii

ii

2-4

4-5

5-9

10
Case 3:19-cv-01607-FAB Document1 Filed 06/20/19 Page 3 of 14

TABLE OF AUTHORITIES

CASES
. Dunn-McCampbell Royalty Interest, Inc. v. National Park Service,
112 F.3d 1283 (5" Cir, 1997). oo ccccececceeceeteceeeeeeeeeeeeaeeeeeeeeeeeeneerensas 5
. Giddings v. Chandler,
979 F.2d 1104, 1108 (5" Cir, 1992). o.oo cccecec cece ecesee terse eneeet ee eeeen eens 5-6
. Inve Reticel Foam Corp.,
859 F.2d 1000, 1005 (18 Cir, 1988) oo. ceeee rere tet eeta tense renee neues 4
. Pittston Coal Group v. Sebben,
A883 U.S. 105 (1988). oo. cce cere terre rere e deen nee ne rene errs e eee Een eS 4
. Randall D. Wolcott, M_D., P.A. v. Sebelius,

635 F.3d 757, 768 (5", Cir. 2011). .ecccecccecceecee cen eeeneseteeeeeesee ee eet eee 5-6
Case 3:19-cv-01607-FAB Document1 Filed 06/20/19 Page 4 of 14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INDEX OF EXHIBITS
EXHIBIT DESCRIPTION
1 June 20, 2014 Letter by Dr. Susan Northrup.
2 Emails dated around the month of July 2018 regarding appeal
3 August 24, 2015 Letter by Dr. Susan Northrup.
4 September 10, 2015 email reconsideration request from Mr. José Ramirez de
Arellano
5 October 24, 2016 Letter by Dr. Susan Northrup.
6 F.A.A. Order 3930.3B
7 Expert Report by Dr. Billy Santiago Bermudez
8 Expert Report by Dr. Victor Llad6
9 Email from Mr. Carlos Mercado to Dr. Susan Northrup dated July 3, 2018.
10 Emails between Dr. Susan Northrup and Mr. Carlos Mercado dated July 16,
2018.
Il Denial letter dated November 27, 2018 from Dr. Michael Berry.
12 Letter dated December 19, 2018 to Dr. Michael Berry
13 Letter dated February 13, 2019 to Dr. Michael Berry
14 Letter dated Nevember 14, 2017 to Dr. Susan Northrup

 

 

 

 

iit
Case 3:19-cv-01607-FAB Document1 Filed 06/20/19 Page 5 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF PUERTO RICO

 

 

JOSE RAMIREZ DE ARELLANO, CIVIL NO.
Petitioner

MANDAMUS
v.

THE FEDERAL AVIATION ADMINISTRATION,

Respondent

 

 

INTRODUCTION

Petitioner is requesting this Honorable Court’s intervention by way of an issuance of a writ of
mandamus against the Federal Aviation Administration. Petitioner applied for a position within the
F.A.A. almost seven years ago and has yet to finalize his application process. This has not been for
lack of diligence, but rather from lack of action on behalf of the F.A.A. His application was denied
based on an alleged substance dependence issue, and petitioner appealed the decision, and later
requested reconsideration following another denial. He submitted new evidence to support his request
but was denied based on untimeliness. There was no timeframe to circumscribe to in petitioner’s

particular set of circumstances, and it is for this reason that petitioner comes to this Honorable Court to

request an issuance of a writ of mandamus.

JURISDICTIONAL STATEMENT

This Court has jurisdiction over this petition for a writ of mandamus under 28 U.S.C.A.

§1391(e) and §1361.
Case 3:19-cv-01607-FAB Document 1 Filed 06/20/19 Page 6 of 14

STATEMENT OF ISSUES

1. Whether the Federal Aviation Administration erred in determining the petitioner’s request for
reconsideration was untimely.
2. Whether the Federal Aviation Administration erred in not addressing the new evidence

presented by petitioner on reconsideration of his appeal.

STATEMENT OF CASE

Petitioner Mr. José Ramirez de Arellano is a 30-year-old man who applied for a job as an Air
Traffic Controller Specialist with the Federal Aviation Administration (F.A.A.) in Puerto Rico in
2012. He is currently residing, and has been residing, in Puerto Rico. Mr. Ramirez de Arellano
complied with the rigorous medical examination process required by the F.A.A. and, after nearly two
(2) years of waiting and diligent follow-up on his part, was informed on June 20", 2014 that he had
been denied a position within the F.A.A., despite the agency having already offered him two (2)
positions (See Exhibit 1 — Letter dated June 20, 2014 from Dr. Susan Northrup). Mr. Ramirez de
Arellano requested an appeal during the month of July 2014 (See Exhibit 2 - Emails dated around the
month of July 2018 regarding appeal) and was denied once again on August 24, 2015 (See Exhibit 3 —
Letter dated August 24, 2015 from Dr. Susan Northrup).

His application was denied following a determination by the Regional Flight Surgeon that he was
unfit to hold the position allegedly due to substance dependence. Following the request for review of
the Regional Flight Surgeon’s decision, Mr. Ramirez requested a review of the decision and a
reconsideration submitting new medical evidence. Mr. Ramirez filed a reconsideration with the

Regional Flight Surgeon on September 10", 2015 (See Exhibit 4 — Email reconsideration request dated
Case 3:19-cv-01607-FAB Document1 Filed 06/20/19 Page 7 of 14

September 10, 2015 by Mr. José Ramirez de Arellano), to which he attached an expert report that
concluded he did not have a substance dependence issue,

Despite his diligence and submission of additional medical evidence, Mr. Ramirez was denied a
third time. Dr. Susan Northrup, Regional Flight Surgeon, indicated in her communication dated
October 24", 2016, that Mr. Ramirez “may request reconsideration at any time (sic) you have
significant medical evidence to offer |. . .].” (See Exhibit 5 — Letter dated October 24, 2016 from Dr.
Susan Northrup). On November 14, 2017, Mr. Ramirez de Arellano submitted a second expert report
that also contradicted the F.A.A.’s findings on the alleged substance dependence issue.

F.A.A. Order 3930.3B, Chapter 3, Section 1, Subsection 12, states “[i]f the RFS does not overturn
the disqualification in paragraph 9 above, the file will be forwarded for review by the FAS. a) RFS
must forward the request, case summaries, and complete medical files to the Manager, Aeromedical
Certification Division, AAM-300.” In compliance with F.A.A. Order 3930.3B, Chapter 3, Section 1,
Subsection 12, (See Exhibit 6 — F.A.A, Order 3930.3B), Mr. Ramirez de Arellano’s file was then
forwarded to the Federal Air Surgeon, located in Washington, D.C., which should have included the
aforementioned new and compelling medical evidence that would, undoubtedly, overturn the original
determination. This new evidence consisted of the two medical opinions that disputed the F.A.A.’s
conclusions that Mr. Ramirez de Arellano suffers from substance dependence. (See Exhibit 7 —- Expert
Report by Dr. Billy Santiago Bermtdez; See also Exhibit 8 — Expert Report by Dr. Victor Llado).
Furthermore, and at the request of Dr. Susan Northrup, during the month of July 2018, Mr, Ramirez
submitted recommendation letters and a certification of his sobriety. (See Exhibit 9 — email from Mr.
Carlos Mercado to Dr. Susan Northrup dated July 3, 2018). Upon follow up by the undersigned as to
whether anything else was required for Mr. Ramirez’s case, Dr. Northrup replied on July 16, 2018 via
email that she believed they had everything they needed (See Exhibit 10 — emails July 16, 2018

between Dr. Susan Northrup and Mr. Carlos Mercado).
Case 3:19-cv-01607-FAB Document1 Filed 06/20/19 Page 8 of 14

However, Mr. Ramirez de Arellano’s request for reconsideration was denied and deemed untimely
on November 27, 2018 by the Federal Air Surgeon, Dr. Michael A. Berry, without even giving
consideration to the new evidence submitted and in spite of Dr. Northrup’s indication that a
reconsideration could be requested at any time should the petitioner have significant medical evidence
to offer. (See Exhibit 11 — Denial letter dated November 27, 2018 from Dr. Michael Berry).

Despite two communications addressed to Dr. Michael A. Berry, Federal Air Surgeon, on
December 19, 2018 (See Exhibit 12 — Letter dated December 19, 2018 to Dr. Michael Berry) and on
February 13, 2019 (See Exhibit 13 — Letter dated February 13, 2019 to Dr. Michael Berry) prompting
him to review Mr. Ramirez’s case, no response has been received to date.

Per F.A.A. rules, the Agency has a requirement that trainees begin at the Academy by a date no
later than their 31° birthday. Mr. Ramirez de Arellano’s 31 birthday is fast approaching on October
5 2019 and reaching that milestone would render him unable to be considered for a position as an
Air Traffic Controller Specialist with the F.A.A. Thus, that the F.A.A. consider this new and
compelling medical evidence submitted by Mr. Ramirez de Arellano is extremely time-sensitive.

Petitioner now seeks a writ of mandamus against Dr. Michael A. Berry, Federal Air Surgeon, to
compel him to act upon this reconsideration and review the evidence that has been submitted.
Petitioner requests that Dr. Michael A. Berry be given up to no later than September 1“, 2019 to act

upon this reconsideration.

ARGUMENT

Mandamus is an exceptional remedy, “to be invoked only in extraordinary situations.” Jn re
Reticel Foam Corp., 859 F.2d 1000, 1005 (1“ Cir. 1988) (citing Allied Chem. Corp. v. Daiflon, Inc.,
449 U.S. 33, 34 (1980). “The extraordinary remedy of mandamus under 28 U.S.C. $1361 will issue
only to compel the performance of ‘a clear nondiscretionary duty’.” Pittston Coal Group v. Sebben,

488 U.S. 105 (1988). “Mandamus is an extraordinary remedy, available only where government

4
Case 3:19-cv-01607-FAB Document1 Filed 06/20/19 Page 9 of 14

officials clearly have failed to perform nondiscretionary duties. [. . .]” Dusn-McCampbell Royalty
Interest, Inc. v. National Park Service, 112 F.3d 1283 (5" Cir. 1997). In order for a mandamus petition
to proceed, the petitioner “must demonstrate that a government officer owes [the petitioner] a legal
duty that is a specific, ministerial act, devoid of the exercise of judgment or discretion.” Dunn-
McCampbell, Id at 1288. This case presents such an instance of a failure to perform nondiscretionary
duties.

This is an extraordinary case because Mr. Ramirez de Arellano has been nothing if not diligent
in complying with everything that has been requested of him throughout his application evaluation
process. He timely requested a reconsideration of his case on September 10", 2015 following a denial
of his appeal, and within that reconsideration, he included new and significant medical evidence that
had disputed the Agency’s findings. It is the Federal Air Surgeon’s ministerial duty to evaluate the
complete file that was sent in compliance with F.A.A. Order 3930.3B, in which the new medical
evidence submitted on September 10", 2015 should have been included, and to come to a
determination on this matter. To date, and despite several communications following up on the Federal
Air Surgeon’s determination, the only decision that has been made is that the reconsideration request
was untimely, when in fact there was no deadline to conform to if there would be new and compelling

medical evidence to evaluate, as was the case here.
REASONS THE WRIT SHOULD ISSUE

“Mandamus may only issue when (1) plaintiff has a clear right to relief, (2) the defendant has a
clear duty to act, and (3) no other adequate remedy exists.” Randall D. Wolcott, M.D., P.A. v. Sebelius,
635 F.3d 757, 768 (5", Cir. 2011).

“Mandamus is an appropriate remedy only when the plaintiff's claim is clear and certain, and the

duty of the officer is ministerial and so plainly prescribed as to be free from doubt.” Giddings v.
Case 3:19-cv-01607-FAB Document1 Filed 06/20/19 Page 10 of 14

Chandler, 979 F.2d 1104, 1108 (5" Cir. 1992). “In short, mandamus does not create or expand duties,
but merely enforces clear, non-discretionary duties already in existence.” Randall D. Wolcott, Id at
768. “Mandamus is not available to review discretionary acts of agency officials.” /d at 768.

The question in this case now becomes whether Mr. José Ramirez de Arellano has a clear right to
relief, whether the Federal Air Surgeon, Dr. Michael A. Berry, has a clear duty to act, and whether no
other adequate remedy exists. In short, Petitioner believes mandamus should issue here because this

petition satisfies each condition.

I. PETITIONER’S RIGHT TO THE WRIT IS CLEAR AND INDISPUTABLE

Mr. José Ramirez de Arellano has a clear right to relief: the reconsideration of his medical
determination through the evaluation of his new submitted evidence that was not considered
originally. As he was informed by Regional Flight Surgeon, Dr. Susan Northrup on October 24th,
2016, he could request reconsideration at any time should he have significant medical evidence to
offer, He did precisely this: submitted two additional expert reports that concluded he does not have a
substance dependency, thus directly contradicting the original F.A.A. medical examiner’s conclusions.

On September 10", 2015, Mr. Ramirez de Arellano submitted his request for reconsideration of the
F.A.A.’s conclusions, along with the first of the two aforementioned expert reports. The second report
followed on November 14, 2017. The only response received to this request’s effect on behalf of the
Federal Air Surgeon was that it was untimely and that, for that reason alone, it could not be
considered. This is an erroneous assertion, since Mr. Ramirez de Arellano was informed by the
Regional Flight Surgeon on October 24'", 2016 that reconsideration could be requested at any time if
there was new and compelling medical evidence to offer. Thus, his request was not untimely and

should have been evaluated. Dr. Berry was so informed by the undersigned on December 19", 2018
Case 3:19-cv-01607-FAB Document1 Filed 06/20/19 Page 11 of 14

(See Exhibit 12 - Letter dated December 19, 2018 to Dr. Michael Berry) and on February 13", 2019
(See Exhibit 13 — Letter dated February 13, 2019 to Dr. Michael Berry).

The new and compelling medical evidence submitted on September 10", 2015 that should have
been evaluated consisted of a report by Dr. Biliy B. Santiago Bermudez (See Exhibit 7 — Expert Report
by Dr. Billy Santiago Bermidez) in which conclusions are reached to the effect that Mr. Ramirez de
Arellano does not have a substance dependence, this clearly would qualify as significant medical
evidence that could be attached to a request for reconsideration submitted “at any time”, per Dr.
Northrup’s October 24", 2016 communication (See Exhibit 5 - October 24, 2016 Letter by Dr. Susan
Northrup). Furthermore, on November 14, 2017, Mr. Ramirez de Arellano submitted another expert
report to Dr. Northrup, this time by psychiatrist Dr. Victor Lladé who concluded similarly in that Mr.
Ramirez de Arellano does not have a substance dependence issue (See Exhibit 14 — Letter dated
November 14, 2017 to Dr. Susan Northrup). This expert report must also be considered new and
compelling medical evidence that would render a reconsideration possible in this case.

Given the existence of these reports, the submission by the Petitioner of his request for
reconsideration on September 10, 2015 and on November 14, 2017, the clearly erroneous assertion
that his reconsideration was untimely, and the F.A.A.’s inaction following the two communications on
December 2018 and February 2019, the Petitioner has a right to receive a determination by the F.A.A.

on the merits of his request for reconsideration. As a result, the Petitioner has a clear and indisputable

right to the writ of mandamus.
Il. THE DEFENDANT HAS A CLEAR DUTY TO ACT

F.A.A. Order 3930.3B Chapter 3, Section I, Subsection 12(b) states that “The complete medical
file and all available medical information that has been considered must be forwarded to the FAS [. .

|” Moreover, in her October 24", 2016 communication (See Exhibit 5 ~- October 24, 2016 Letter by

 
Case 3:19-cv-01607-FAB Document1 Filed 06/20/19 Page 12 of 14

Dr. Susan Northrup), Regional Flight Surgeon Dr. Susan Northrup reiterated the following to Mr.
Ramirez de Arellano: “We remind you that you may request reconsideration at any time you have
significant medical evidence to offer, [...!” (emphasis ours). Mr. Ramirez de Arellano was not given a
timeframe within which to request reconsideration, and thus, there was no limitation or deadline to be
enforced when evaluating his request for reconsideration.

In light of Mr. Ramirez’s request for reconsideration, which was not circumscribed to a timeframe
requirement, the Federal Air Surgeon has a duty to evaluate the entire file, including this new
evidence, and issue a determination. As previously mentioned, however, Dr. Berry merely limited
himself to informing Mr. Ramirez that his request was untimely and evaluated the record that existed
prior to the submittal of this new evidence (See Exhibit 11 — Denial letter dated November 27, 2018
from Dr. Michael Berry). By saying that Mr. Ramirez’s request was untimely and not issuing a
determination based on the merits of his file, Dr. Berry violated his duty to act as described in F.A.A.
Order 3930.3B and in Dr. Northrup’s October 24", 2016 communication. Dr. Berry further violated
his duty to act when he preemptively decided, without evaluating the evidence, that he would decide

against Mr. Ramirez were he to evaluate the request a second time.
IL. THERE EXISTS NO OTHER ADEQUATE REMEDY

Thirdly, there exists no other adequate remedy in this particular set of circumstances, a
determination must be reached by the Federal Air Surgeon in order to solve this matter. Despite two
communications, on December 19, 2018 (See Exhibit 12 — Letter dated December 19, 2018 to Dr.
Michael Berry) and February 13, 2019 (See Exhibit 13 — Letter dated February 13, 2019 to Dr.
Michael Berry) following up on this matter, the Federal Air Surgeon has not issued a determination on
the reconsideration request by Mr. Ramirez de Arellano, other than to state that his request was

untimely and that no decision on the merits was going to be issued, No further communication has
Case 3:19-cv-01607-FAB Document1 Filed 06/20/19 Page 13 of 14

been received from the Federal Air Surgeon or the F.A.A. following the November 27", 2018 letter
from Dr. Berry.
At this time, Mr. Ramirez de Arellano has no other relief to obtain a final determination on his

case other than requesting this Honorable Court’s intervention.

CONCLUSION

For the foregoing reasons, the Court should grant this petition for a writ of mandamus. Upon
issuance of the writ, the Federal Aviation Administration should reevaluate the new and compelling
medical evidence submitted by Petitioner and issue a determination on his reconsideration before his
31° birthday on October 5", 2019, thereby, in the event of a favorable decision, giving him enough
time to commence training at the F.A.A. Academy prior to that date. In the meantime, and while this
Honorable Court considers this petition for a writ of mandamus, petitioner humbly requests this
Honorable Court order the F.A.A. to allow him to commence training at the F.A.A. Academy so that,

in the event of a favorable decision on his reconsideration, he is not precluded from commencing

training prior to his 31* birthday.

RESPECTFULLY SUBMITTED.

In San Juan, Puerto Rico, this 20" day of June 2019.

S/Carlos A. Mercado-Rivera
CARLOS A. MERCADO RIVERA
USDC-PR NO. 211904

MERCADO RIVERA LAW OFFICES
P.O. BOX 8086

CAGUAS, PUERTO RICO 00726

#8 787-745-0628

E1787-961-9884

DX]: camercado@mercadoriverlaw.com
Case 3:19-cv-01607-FAB Document1 Filed 06/20/19 Page 14 of 14

CERTIFICATE OF SERVICE

I, Carlos A. Mercado Rivera, an attorney, certify that on 20" day of June 2019.

I served the foregoing upon the parties via service of process in compliance with Fed.R.Civ.P. Rule 4.

I also hereby certify that the foregoing was filed via the CM/ECF system, which will notify all parties

of record.

Counsel for Petitioner

S/Carlos A. Mercado-Rivera
CARLOS A. MERCADO RIVERA
USDC-PR NO. 211904

MERCADO RIVERA LAW OFFICES
P.O. BOX 8086

CAGUAS, PUERTO RICO 00726
@°787-745-0628

787-961-9884

DJ]: camercado@mercadoriverlaw.com

10
